In the Court below,A decree of a Court of Probate is conclusive upon the parties, until disaffirmed on appeal, or set aside in due course of law, and cannot be enquired into collaterally.THIS was an action of ejectment.1803.On trial to the jury, the plaintiff, to destroy the title ox the defendants, offered to prove fraud in the administrator in selling without any necessity, and thus collaterally to oppugn the decree of Probate ordering the sale. This evidence was objected to, but the Court admitted it, and a verdiet was found for the plaintiff. The defendants filed their bill of exceptions, and brought a writ of error, assigning the admission of that evidence for cause of error.contended, that the decree of the Court of Probate ordering the sale is conclusive upon all persone, who are considered as parties thereto. The plaintiff below being one of the heirs of Daniel Sheldon might have appeared, and been heard on the decree. If aggrieved thereby, he might have appealed to the Superior Court. He, therefore, is a party to the decree. If such decrees while they remain in force, are not conclusive upon the parties, the proceedings of the Court of Probate are ne-gatory ; for of what use is a decree, which does not bind those who are parties to it ?It was admitted, as a general principle, that perseas who are not parties to the judgment or decree of a court, may shew, that such judgment or decree was fraudulent, and void, as to them. But a distinction was taken Lr-tween the condition of third persons, srd of parties, nt this respect.*172In support of the doctrine contended for, by the piafo» tiffs in error, and to shew, that it is applicable to the de» crees of Courts of Probate, the following cases were cited : Hex v. Vincent, (a) Hai tie’s case, (b) and Noel v. Wells. (c)It was also contended, that if the decree of the Court of Probate was fraudulently obtained, it ought not to effect the plaintiffs in error, who were bam fide purchasers, for a valuable consideration, without notice of any such fraud ; and that, therefore, the evidence excepted to ought not to have been admitted, (d)contend» cd, that fraud vitiates every transaction ¡---that a deed made by an administrator, who practices a fraud is absolutely void, and may be set aside, (e)They also insisted, that this land was not inventoried, and, therefore, not within the jurisdiction of the Judge of Probate. (f)The Court reversed the judgment, unanimously, on the ground, that the decree of Probate could not be en-quired into, and revised, thus collaterally.
 1 Coni. Dig. 16S 1F. K. N. B. 97, let. C. 1 Jt7 Ca. at. 332.